 

 

Case 2:21-cv-00166-TLN-DB Document 1 Filed 01/28/21 Page 1of5

CJoole cy Jacob Dau cK OIAHY

Name and Prisoner/Booking Number

Lassen County Sai \

suas chor; aaa Cady Lane FILE D

Mailing Address

O
Susonville CA 613 JAN 28 2021

i i f add It in dismi thi i
(Failure to notify the Court of your change of address may result in dismissal of this action.) CLERK, U.S. DISTRICT COURT

EASTERN OSTA CALIFORNIA

DEPUTY CLERK

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

     

 

 

 

 

 

)
CA) )
(Full Name of Plaintiff) Plaintiff, )
)
v. ) CASENO. Z:2l-cy-l66 DB P
) (To be supplied by the Clerk)
a) Shasta County For l | 5
(Full Name of Defendant) Q )
2) Shasta county chect€F 5
) CIVIL RIGHTS COMPLAINT
(3) Deputy Tecve Wehb *74s, ) BY A PRISONER
)
(4) (Je Lees CoC P. , ) Original Complaint
Defendant(s). ) UIFirst Amended Complaint
CI cheek if there are additional Defendants attach page 1-. ting them. ) Os ec ond Amend é d Cc omplaint

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
28 U'S.C. § 1343(a); 42 U.S.C. § 1983
LJ 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

C4 Other:

 

. j ~ :
2.  Institution/city where violation occurred: ¢ hos Co Cov A t Y Nan |

Revised 3/15/2016 1

 
 

Case 2:21-cv-00166-TLN-DB Document 1 Filed 01/28/21 Page 2 of 5

D. CAUSE OF ACTION

CLAIM I —
1. State the constitutional or other federal civil right that was violated: T he rig ht te
Gor CVANCE Four tenth amendmen ~

2. ClaimJ. Identify the issue involved. Check only one. State additional issues in separate claims.
L] Basic necessities L] Mail L] Access to the court L] Medical care
(_] Disciplinary proceedings (_] Property (_] Exercise of religion LJ Retaliation
LI Excessive force by an officer [LJ Threat to safety [M Other: GGeVvaNces

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

RPeayty webb, who is employed by the
Chasta “county cher FE aonck Shai ta county Tou (-
Know we ly ank willingly  closek grrevunces

ohh -hankged Mom N from acrevances fo
Regvest <o +hey covldh not be oppeated. Then
wen FT fled ‘oa sméoclac ACT VONCe so_ FF  coulcr
be heath at ao Wigh Jevel’ Tervc3o Weohb came
to my cell +o velNatk me anck threaten me. =
filed “oa agcrevarkee Glovf Sere Wehh anck Woce
achvnc oAd esse webb was We Re@nding offer
and clocsecl +e govevance so + could at We
edPealed, N

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
Xivé been deoresal and strevedk +o Sho max
im YWrese alc eudy Siress Cot HMmes

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Ml Yes LI No
b. Did you submit a request for administrative relief on Claim I? Kl yes LI No
c. Did you appeal your request for relief on Claim I to the highest level? Ll Yes KINo

d. If you did not submit or appeal a request for amma’ relief at any level, briefly explain why you
didnot. Grrevaine wet € 2 lec trun cally C OSOK ARO
Ua Peecl able andJor tenek ate Pega/e ST.

3

 

 
 

 

Case 2:21-cv-00166-TLN-DB Document1 Filed 01/28/21 Page 3 of 5

CLAIM II
1. State the constitutional or other federal civil ight that was violated: Theo cy % or to
Pacale oc Ye Cig he to apply for “parole

2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.
LI Basic necessities CJ Mail LI Access to the court L] Medical care
CJ Disciplinary proceedings C Property LI Exercise of religion — CJ Retaliation

] Excessive force by an officer [1 Threat to safety X Other: The ¢ iG We te Sucole

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments. _—_

Deouty Verse Weblo ank chascta Covaty Nor

will Wor eave me a apalcuWoN Coc County
Barolo. AKA Sher ffs potule. TF buve Ciledk  cegvest
ARO ahevances., Shasta " Counk) claw nob ty”
ori te™ County Parole, Ac@acdwu +n PeEAaT codes

ZS fon 38076 FF ne heyve Hner/ have fo,

Shyesta Courty clams +hey don t offer Coount7
Pelole, and “don*t have Vo. Z

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Inj ury. State how you were injured by the actions or inactions of the Defen

Sh
= NS | inc alcelCakEede wher XT cole C9 vt
BC « AAG Cy C my Cem: LY

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? ZH Yes L1No
b. Did you submit a request for administrative relief on Claim I? Kl Yes LINo
c. Did you appeal your request for relief on Claim II to the highest level? LI Yes 4 No

d. Ifyou did not submit or appeal a request for emenseaine relief at gy any veh eee explain why you
didnot. My Qo 6 PUNE ete Clolec trey
Cold. ff" be appealed c

4

 

 
 

 

Case 2:21-cv-00166-TLN-DB Document 1 Filed 01/28/21 Page 4 of 5

CLAIM II og \ :
1. State the constitutional or other federal civil right that was violated: __€ ; Gc OMeCAG Me at

 

2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ Basic necessities L] Mail LJ Access to the court Dl Medical care
LJ Disciplinary proceedings L] Property LJ Exercise of religion [J Retaliation
LJ Excessive force by an officer (1 Threat to safety L] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim HI. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

Foc monMas wh lo in shasta Covaty Jol
Cas cA AGONY AY Porn  cavied From" caus fies.
The Penk st ld me he would prun, Ae treatment
ank Co thywas. Tc beleve Shus ta County Yai l
wovie not fet him. FT Eitek multiple “cegvesf and
avievantes, aN wece clocek so pr covldhe + axppeul
Syren. UT was tolh to Iauv/ fon Celevers Cow
COMM: S$ al by well Poth lord and Shasta county
oil. This” wert on +feom  7/po - fro, TA Y
LoJao0 TT iv Cech mvs foot. Ae doctc occkere®
for me to add -x«-fays Me Cllwwna chy, Shasta
“County draunctecred med bo Lassen the Mnexet Way with
KO Kfar § ono in extreme pain. Plus crY Etw
cEW hve tr and Lassen Covaty yorl doesn Ff Kave a
aval st ‘

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s). ,
Live been in herr ble parr almost my eahre
oNcacce Cahoon iA Shu ta Co saty Yar

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

 

 

institution? M1 Yes LINo
b. Did you submit a request for administrative relief on Claim II? Yes LJ No
c. Did you appeal your request for relief on Claim III to the highest level? L] Yes i No
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly pan why E
did not. THOUEAACeES Were cClosrenr so ey covl cln

ly @. Ae ealed

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

5

 
 

 

Case 2:21-cv-00166-TLN-DB Document 1 Filed 01/28/21 Page 5of5

E. REQUEST FOR RELIEF

State the relief you are seeking:

 

Eve hyadced trovsonk delat _$ © OD, 000

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executedon _\ &7 > O- RO Le btw Z __

DATE SIGNATURE OF PKAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.

Remember, there is no need to attach exhibits to your complaint.

 
